USCA11 Case: 20-10834    Date Filed: 11/19/2021   Page: 1 of 16




                                                   [PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-10834
                 ____________________


RICHARD CHRISTOPHER JOHNSON,
                                            Plaintiff-Appellant,
versus
CITY OF MIAMI BEACH,
CHRISTOPHER AGUILA,


                                        Defendants-Appellees.
USCA11 Case: 20-10834       Date Filed: 11/19/2021   Page: 2 of 16




2                      Opinion of the Court               20-10834

                    ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
               D.C. Docket No. 1:18-cv-23925-AHS
                    ____________________


Before WILSON, ROSENBAUM, and HULL, Circuit Judges.
HULL, Circuit Judge:
       Plaintiff-Appellant Richard Johnson appeals the district
court’s order granting summary judgment in favor of Defendants-
Appellees Officer Christopher Aguila, individually, and the City of
Miami Beach on Johnson’s claims of excessive force and state law
battery. Because the district court found that Officer Aguila’s
conduct was not excessive force or a battery, the district court
granted summary judgment on that basis alone.
       Under Johnson’s version of events, Johnson’s arrest was
effected and he was fully secured, not resisting, and not posing a
threat when Officer Aguila gratuitously and forcibly struck him in
his face. After review of the evidence and videos in the light most
favorable to Johnson, and with the benefit of oral argument, we
conclude that the district court erred in granting summary
judgment in favor of the Defendants. Therefore, we reverse.
USCA11 Case: 20-10834        Date Filed: 11/19/2021     Page: 3 of 16




20-10834               Opinion of the Court                         3

                      I.     BACKGROUND
       In this case, some of the events were captured on officers’
body cameras and security cameras within the Miami Beach Police
Department. We review de novo the videotape evidence that was
presented to the district court at the summary judgment stage. See
Scott v. Harris, 550 U.S. 372, 380-81, 127 S. Ct. 1769, 1776 (2007);
Lewis v. City of West Palm Beach, 561 F.3d 1288, 1290 n.3 (11th
Cir. 2009). Where no video exists or where the videos do not
answer all the questions or resolve all the details of the encounter,
we view the evidence in the light most favorable to Johnson. See
Cantu v. City of Dothan, 974 F.3d 1217, 1226-27 (11th Cir. 2020).
       The facts at the summary judgment stage are not necessarily
the true, historical facts or what a jury may ultimately find.
Instead, the facts at this stage are what a reasonable jury could find
from the evidence and the videos viewed in the light most
favorable to the non-moving party, Johnson in this case. See id. at
1222; Scott, 550 U.S. at 378, 127 S. Ct. at 1774-75.
      A. Johnson Is Arrested
       Early in the morning on March 24, 2017, Johnson sold $80
worth of cocaine to two undercover Miami Beach police officers.
He then walked into a nearby smoke shop, and two uniformed
officers followed to apprehend him. One officer grabbed Johnson’s
arm from behind and began to handcuff him. Johnson, not
realizing it was a police officer who had grabbed him, tried to pull
USCA11 Case: 20-10834        Date Filed: 11/19/2021     Page: 4 of 16




4                      Opinion of the Court                 20-10834

away. In doing so, he bumped into a shelf and knocked over
several glass hookah pipes, which shattered.
      Body camera footage from a third officer to arrive on the
scene shows the two officers escorting Johnson out of the smoke
shop and, with the help of a fourth officer, placing him in handcuffs.
As those four officers walked Johnson to the curb, Defendant
Aguila and a sixth officer approached. For about seven minutes
after that, the officers searched Johnson’s person and his
possessions before placing him in a transport vehicle.
        When the officers walked Johnson to the transport vehicle
and told him to have a seat, Johnson did not immediately comply
and said that he was not going to jail. An officer told him he was
resisting arrest by not taking a seat, and Defendant Aguila told
Johnson to have a seat or he would dislocate his shoulder. Johnson
sat down.
       During the seven minutes that Defendant Aguila was
present at the scene of the arrest, Johnson repeatedly asked the
officers why he was being arrested, insisted he had done nothing
wrong, and accused them of setting him up. While Johnson was
talkative, he was not physically aggressive. He did not immediately
follow the order to sit down in the police vehicle, but after 20 or so
seconds, he sat down in the vehicle.
      B. Johnson Is Taken to the Police Department
      While driving Johnson to the Miami Beach Police
Department, Officer Duane Mitchell called for backup to meet him
USCA11 Case: 20-10834        Date Filed: 11/19/2021     Page: 5 of 16




20-10834               Opinion of the Court                         5

at the police station, explaining over the radio that Johnson had
“said he isn’t going.” Defendant Aguila responded to the call and
met Mitchell at the police station. Mitchell told Aguila that
Johnson did not want to get out of the police car. Defendant Aguila
opened the door of the car, and Johnson got out six seconds later.
Aguila then walked Johnson, still handcuffed, into the police station
for processing.
       Inside the police station, officers at some point removed
Johnson’s handcuffs. Body camera footage shows Johnson, no
longer in handcuffs, continuing to ask why he had been arrested
and insisting that he did nothing wrong. At one point, facing
Aguila, Johnson stated, “I ain’t scared of you by a long shot,
buddy.” Nonetheless, the videos show that Johnson complied with
the officers’ instructions to take off his socks and shoes and then to
turn around and place his hands on the table behind him. At that
point, six officers, including Aguila, were standing around Johnson.
Of the five visible on camera, all were taller than Johnson, and four
were much larger than he was.
       After an officer searched Johnson’s shoes and socks, the
entire group began to walk toward a holding cell. Johnson was not
handcuffed as he walked over to the holding cell. None of the six
officers held, restrained, or touched Johnson during the short walk
to the cell.
USCA11 Case: 20-10834        Date Filed: 11/19/2021      Page: 6 of 16




6                       Opinion of the Court                 20-10834

       C. Aguila Forcibly Strikes Johnson
       When the group reached the holding cell, Officer Walter
Mejia placed his hand on Johnson’s back and guided him toward
the open doorway of the cell. Johnson initially walked with him to
the cell’s doorway, but then stepped to the right of the cell’s
doorway and placed his back against the adjacent wall, stating, “I’m
not going to go in there.” Another officer immediately said, “My
man, my man, you’re going in there,” and Johnson made no
further remarks to the officers. With his right arm, Mejia (now
directly in front of the cell’s doorway) grabbed Johnson by the
shoulder and then pushed him into the cell. At this point, Johnson
was inside the cell and Mejia, who had never entered the cell,
remained outside of the cell.
        After Johnson was inside the cell, Officer Mejia took a step
to the left, such that he was no longer directly in front of the cell’s
doorway, and reached for the cell’s sliding door with his left arm.
Johnson was then well inside the cell and standing still. No other
inmate was in the cell.
      Although Mejia stepped to the left to close the cell door,
Defendant Aguila (who had been standing outside the cell on
Mejia’s right) took two or three steps forward, came into the cell,
and forcibly struck Johnson in the face with his elbow. The
incident was captured, at various angles, on two security cameras
and two body cameras. None of these videos show Johnson
making any perceptible movements in the brief interlude between
USCA11 Case: 20-10834               Date Filed: 11/19/2021       Page: 7 of 16




20-10834                     Opinion of the Court                              7

when Mejia placed him in the cell and when Aguila then entered
the cell and forcibly struck Johnson.
        In his deposition, Officer Mejia testified that, had Aguila not
entered the cell and struck Johnson, Mejia could have closed the
door of the cell. 1 Mejia explained that the “main objective” was to
“[g]et the . . . detainee in the cell and close the door behind him.”
          Johnson was later treated for a small laceration to his mouth.
                      II.     PROCEDURAL HISTORY
      Johnson filed a complaint against Officer Aguila and the City
of Miami Beach, alleging a 42 U.S.C. § 1983 claim of excessive force
against Aguila, individually, and claims of state law battery against



1   Specifically, Officer Mejia’s testimony was:
Q. All right. What stopped you from closing the door?
A. Well, obviously [Officer Aguila] striked [sic] when he entered and . . . I
can’t say, you know, what . . . his observation is what caused him to enter . . .
and, you know, close the gap.
...
Q. Looking at it now, looking at that video, had Officer Aguila not stepped
into the cell, . . . could you have just closed the door and been done with it,
had Officer Aguila not entered the cell?
A. Ultimately, that’s the main objective. Get the—the detainee in the cell
and close the door behind him.
Q. Had Officer Aguila not entered the cell, could you have simply closed it
with Mr. Johnson inside and all the officers on the outside?
A. Sure.
USCA11 Case: 20-10834            Date Filed: 11/19/2021        Page: 8 of 16




8                         Opinion of the Court                      20-10834

Aguila and the City. The Defendants moved for summary
                        2
judgment on all claims.
        The district court granted the Defendants’ motion, finding
that Aguila was entitled to qualified immunity because a
reasonable officer could have believed that the force used was
necessary under the circumstances.           There was thus no
constitutional violation for the § 1983 claim against Aguila. Next,
because the district court determined Aguila did not use excessive
force, it concluded that Johnson’s state law battery claims, which
require a showing that the force used was clearly excessive, also
failed.
        III.    SECTION 1983 EXCESSIVE FORCE CLAIM
       A. Qualified Immunity
      We review de novo a district court’s grant of summary
judgment based on qualified immunity. Cantu, 974 F.3d at 1228.
In doing so, we resolve all issues of material fact and draw all
reasonable inferences in favor of the non-moving party. Id.
       Qualified immunity protects government officials
performing discretionary functions from civil liability unless their
conduct violates clearly established statutory or constitutional
rights of which a reasonable person would have known. Pearson


2 Johnson also raised claims against Officers Juan Balciero, Roger Gaitan, and
Eugenio Abay, but later jointly stipulated with the Defendants to dismiss these
claims with prejudice.
USCA11 Case: 20-10834        Date Filed: 11/19/2021     Page: 9 of 16




20-10834               Opinion of the Court                         9

v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 815 (2009); Hope v.
Pelzer, 536 U.S. 730, 739, 122 S. Ct. 2508, 2515 (2002). The parties
agree that Officer Aguila was acting within his discretionary
authority at all relevant times.
       Once an officer has shown that he was acting within the
scope of his discretionary authority, “the burden shifts to the
plaintiff to show that qualified immunity is not appropriate.”
Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (quoting
Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)); see Brown v.
City of Huntsville, 608 F.3d 724, 734 & n.14 (11th Cir. 2010).
      B. Federal Constitutional Violation
       Our first inquiry is whether the facts, taken in the light most
favorable to Johnson, show Officer Aguila’s conduct violated a
federal constitutional right?
       The Fourth Amendment’s freedom from unreasonable
searches and seizures encompasses the right to be free from the use
of excessive force in the course of an arrest. Lee, 284 F.3d at 1197.
In excessive force cases, whether a plaintiff’s constitutional rights
were violated is governed by the Fourth Amendment’s objective
reasonableness standard. Hadley v. Gutierrez, 526 F.3d 1324, 1329
(11th Cir. 2008). Under that standard, we judge the officer’s use of
force “on a case-by-case basis from the perspective of a reasonable
officer on the scene, rather than with the 20/20 vision of
hindsight.” Brown, 608 F.3d at 738 (quotation marks omitted).
USCA11 Case: 20-10834        Date Filed: 11/19/2021      Page: 10 of 16




10                      Opinion of the Court                  20-10834

        Whether an officer has used excessive force depends on “the
facts and circumstances of each particular case,” including a non-
exhaustive list of factors, such as (1) “the severity of the crime at
issue”; (2) “whether the suspect poses an immediate threat to the
safety of the officers or others”; and (3) “whether he is actively
resisting arrest or attempting to evade arrest by flight.” Graham v.
Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 1872 (1989); Charles v.
Johnson, __ F.4th __, 2021 WL 5313668, at *7 (11th Cir. Nov. 16,
2021). “Not every push or shove” violates the Fourth Amendment.
Graham, 490 U.S. at 396, 109 S. Ct. at 1872; see also Charles, 2021
WL 5313668, at *7.
        This Court has ruled specifically that a police officer violates
the Fourth Amendment if he uses gratuitous force against a suspect
who is secure, not resisting, and not a safety threat to the officer or
other officers. See, e.g., Hadley, 526 F.3d at 1330 (holding officer
used excessive force when, in a single blow, he punched suspect
who was handcuffed and was not struggling or resisting); Lee,
284 F.3d at 1199 (holding that an officer’s use of force after the
plaintiff was “arrested, handcuffed, and completely secure, and
after any danger to the arresting officer as well as any risk of flight
had passed” was excessive). Conversely, we have held that it may
be reasonable for an officer to use force against a suspect who is
resisting and not subdued. See, e.g., Mobley v. Palm Beach Cnty.
Sheriff Dep’t, 783 F.3d 1347, 1351, 1355 (11th Cir. 2015) (concluding
officers’ use of force in striking, kicking, and tasing suspect was not
excessive where the suspect, though pinned on the ground, was
USCA11 Case: 20-10834        Date Filed: 11/19/2021     Page: 11 of 16




20-10834                Opinion of the Court                        11

“refusing to surrender his hands to be cuffed”); Crosby v. Monroe
Cnty., 394 F.3d 1328, 1334-35 (11th Cir. 2004) (concluding officer’s
use of force was not excessive where suspect, though lying face
down on the ground, “was able to wrestle his hand loose and push
[the officer’s] foot away”).
        Here, viewing the evidence and the videos in the light most
favorable to Johnson, a reasonable jury could find that at the time
Aguila entered the holding cell and forcibly struck him,
(1) Johnson’s arrest was effected; (2) Johnson was fully secured, as
he was far enough inside the holding cell that Officer Mejia could
have slid the door closed without incident; (3) Johnson was not
moving, resisting, or otherwise posing a threat to Mejia or any
other officer; (4) Johnson was not attempting to flee; and
(5) Defendant Aguila had no need to use any force against Johnson.
The Graham factors weigh in Johnson’s favor. A reasonable jury
thus could find that Defendant Aguila used excessive force in
violation of the Fourth Amendment when he entered the holding
cell and forcibly struck Johnson, who was then secure, not
resisting, and not a safety threat to any officers.
       The Defendants argue that Johnson was verbally belligerent
and non-compliant throughout his arrest and processing, and
therefore a reasonable officer in Aguila’s position could believe
Johnson was a safety threat. But the videos tell a different story.
While Johnson was verbally insistent that he did nothing wrong
and did not want to go to jail, the videos, in the light most favorable
to Johnson, show he never made any threatening movements of
USCA11 Case: 20-10834        Date Filed: 11/19/2021      Page: 12 of 16




12                      Opinion of the Court                   20-10834

any type toward the officers at the time of the strike or at any point
during his processing inside the police station.
        The Defendants argue that Johnson was not compliant
because he did not immediately sit in or get out of the police car.
They ignore that a video at the arrest scene shows Johnson sitting
down in the police car about 20 seconds after being told to do so,
and almost immediately after Defendant Aguila told Johnson to
have a seat or he would dislocate his shoulder. And, at the arrival
at the police station, a video shows Johnson got out of the police
car six seconds after Defendant Aguila opened the car door. In any
event, the videos inside the police station, in the light most
favorable to Johnson, reveal that Aguila had no need to use force
against Johnson inside the holding cell.
       We now turn to the question of whether Johnson’s federal
constitutional right was clearly established at the time of Defendant
Aguila’s conduct on March 24, 2017.
       C. Clearly Established Law
       A right is clearly established when it is “sufficiently clear that
every reasonable official would have understood that what he is
doing violates that right.” Mullenix v. Luna, 577 U.S. 7, 11, 136
S. Ct. 305, 308 (2015) (quotation marks omitted). “The usual way
of establishing that a constitutional violation was clearly
established law is by pointing to a case, in existence at the time, in
which the Supreme Court or this Court found a violation based on
materially similar facts.” Cantu, 974 F.3d at 1232. “In the context
USCA11 Case: 20-10834       Date Filed: 11/19/2021    Page: 13 of 16




20-10834               Opinion of the Court                       13

of Fourth Amendment excessive force claims, we have noted that
generally no bright line exists for identifying when force is
excessive; we have therefore concluded that unless a controlling
and materially similar case declares the official’s conduct
unconstitutional, a defendant is usually entitled to qualified
immunity.” Priester v. City of Riviera Beach, 208 F.3d 919, 926
(11th Cir. 2000).
         In two recent decisions, the Supreme Court reversed the
denial of qualified immunity in Fourth Amendment excessive force
cases. City of Tahlequah v. Bond, 595 U.S. __, __ S. Ct. __, 2021
WL 4822664 (U.S. Oct. 18, 2021); Rivas-Villegas v. Cortesluna, 595
U.S. __, __ S. Ct. __, 2021 WL 4822662 (U.S. Oct. 18, 2021). In
doing so, the Supreme Court in both decisions emphasized that
“specificity is especially important in the Fourth Amendment
context, where it is sometimes difficult for an officer to determine
how the relevant legal doctrine, here excessive force, will apply to
the factual situation the officer confronts.” City of Tahlequah, 2021
WL 4822664, at *2 (cleaned up) (quoting Mullenix, 577 U.S. at 12,
136 S. Ct. at 308); Rivas-Villegas, 2021 WL 4822662, at *2 (same).
“It is not enough that a rule be suggested by then-existing
precedent;” rather, a “rule’s contours must be so well defined that
it is clear to a reasonable officer that his conduct was unlawful in
the situation he confronted.” City of Tahlequah, 2021 WL
4822664, at *2 (quotation marks omitted). “[E]xisting precedent
must have placed the statutory or constitutional question beyond
USCA11 Case: 20-10834           Date Filed: 11/19/2021         Page: 14 of 16




14                         Opinion of the Court                      20-10834

debate.” Rivas-Villegas, 2021 WL 4822662, at *2 (quoting White v.
Pauly, 580 U.S. __, 137 S. Ct. 548, 551 (2017)).
        As explained above, at the time of Defendant Aguila’s
conduct on March 24, 2017, our circuit case law clearly established
that an officer violates the Fourth Amendment when he uses
gratuitous force against an arrestee who is fully secured, not
resisting arrest, and not posing a safety threat to the officer. See
Hadley, 526 F.3d at 1330; Lee, 284 F.3d at 1198. 3
       In Hadley, this Court held that a police officer who punched
an arrestee in the stomach used excessive force because the arrestee
was handcuffed and not struggling or resisting. Hadley, 526 F.3d
at 1330. We explained that the officer was “not entitled to use any
force” because the arrestee “neither resisted arrest nor posed a
danger to [the officer].” Id. Similarly, in Lee, this Court held that
an officer who slammed an arrestee’s head against a car used


3Johnson brought his excessive force claim under the Fourth Amendment, as
an arrestee, not the Fourteenth Amendment, as a pretrial detainee. All parties
analyzed his claims under the Fourth Amendment in the district court and
now in this Court. The parties’ appellate briefs reference only the Fourth
Amendment and discuss only Fourth Amendment decisions. Thus we need
not, and do not, discuss whether Johnson was properly categorized as an
arrestee or a pretrial detainee at the time Aguila used force against him in the
holding cell. Notably, we have stated: “[I]nasmuch as it entails an inquiry into
the objective reasonableness of the officers’ actions, . . . the Fourteenth
Amendment standard has come to resemble the test that governs excessive-
force claims brought by arrestees under the Fourth Amendment.” Patel v.
Lanier Cnty., 969 F.3d 1173, 1182 (11th Cir. 2020) (quotation marks omitted).
USCA11 Case: 20-10834        Date Filed: 11/19/2021    Page: 15 of 16




20-10834                 Opinion of the Court                      15

excessive force because the arrest had been effected and the
arrestee had not resisted or attempted to flee. Lee, 284 F.3d at 1198.
There, we stated that any reasonable officer would know that
“[o]nce an arrestee has been fully secured, such force is wholly
unnecessary to any legitimate law enforcement purpose.” Id. at
1199.
        These cases are binding, materially similar precedent that
would put a reasonable officer on fair notice that it was unlawful
to strike Johnson after his arrest was effected, he was fully secured
inside a holding cell, and he was not resisting or attempting to flee.
Specifically, an objectively reasonable officer would have known
on March 24, 2017, that it was clearly unlawful to gratuitously and
forcibly strike an arrestee who was fully secured, not resisting, not
posing a safety threat, and not attempting to flee. See Hadley,
526 F.3d at 1330; Lee, 284 F.3d at 1198; City of Tahlequah, 2021
WL 4822664, at *2.
      Accordingly, on the record at this stage and in the light most
favorable to Johnson, Defendant Aguila is not entitled to qualified
immunity.
                   IV.     STATE LAW CLAIMS
       As a final matter, because we reverse the district court’s
grant of summary judgment to Defendant Aguila on Johnson’s
federal excessive force claim, we also reverse its grant of summary
judgment to both Defendants on his state law battery claims.
Under Florida law, force used by a police officer during an arrest is
USCA11 Case: 20-10834      Date Filed: 11/19/2021     Page: 16 of 16




16                     Opinion of the Court               20-10834

transformed into a battery where the force used was clearly
excessive. See Davis v. Williams, 451 F.3d 759, 768 (11th Cir. 2006)
(citing City of Miami v. Sanders, 672 So. 2d 46, 47 (Fla. Dist. Ct.
App. 1996)). And to determine whether the force used was
excessive, Florida courts analyze whether the amount of force used
was reasonable under the circumstances. Sanders, 672 So. 2d at 47.
In light of our conclusion that a reasonable jury could find that
Aguila used excessive force, we conclude that summary judgment
is not warranted on Johnson’s state law battery claims.
                      V.     CONCLUSION
       For the foregoing reasons, we conclude that the district
court erred in granting summary judgment to Defendant Aguila on
Johnson’s § 1983 excessive force claim and to Defendants Aguila
and the City of Miami Beach on his state law battery claims.
      REVERSED AND REMANDED.